Title: To James Madison from George Nicholas, 1 February 1792
From: Nicholas, George
To: Madison, James


Dear Sir,Feby. 1st. 1792.
Your favor of the 24th. of Novr. I have received, but the one which it mentions as having been sent from Orange has miscarried.
If Congress have the exclusive right by the constitution of passing military laws; their not having exercised that right cannot give a power to the State legislatures to pass laws on that Subject or give efficacy to their old laws. The adoption of those laws by implication, is at least a dangerous idea. Nothing should in my opinion be more cautiously guarded against than the adoption of principles which tho’ they may answer the purpose of the moment innocently, may afterward be applied to sanctify very different ends and which when traced up to their source would destroy all the barriers fixed by the constitution.
I cannot think the excise equal, and therefore am still of opinion it is not uniform.
The impost on foreign rum ought not to have been considered; that was laid on it as an article of luxury of foreign manufacture. This impost could no more justify and make necessary a tax on home made spirits than the five per cent on cloth would justify a similar tax on the manufacture of Connecticut.
Considering the tax on foreign rum then in that light, every view that we can take of the excise must prove it to be unequal. Indeed I cannot see why foreign rum was introduced into the bill at all unless it was to give it that appearance of equality which it did not possess in reality.
Imposts as far as they are practicable are unquestionably the best taxes, when they fail the deficiency should be made up either by taxes on property which are equal, or by excises which will operate equally throughout the union. If such cannot be imposed it is a sufficient objection against the mode altogether. A government ought never to be afraid of doing what is right.
The opposition to the representation as proposed convinces me that it is not the wish of some that the government should be as republican as it ought to be.
The weight and utility of the house of representatives must both be increased by an increase of it’s numbers; on them depends the public security; those cannot be real friends to their country who would wish to see their proper influence diminished or kept below it’s due standard.
The constitution of France proves that it was dictated more by the heart than the head. Their national assembly will be every thing, their King nobody. They have referred too much in the mode of electing the members to that assembly; they certainly ought to be chosen immediately by the people. Without this there cannot be a due degree of responsibility or confidence. A single assembly with such powers will always end in a tyranny. If John Adams instead of contending for a hereditary monarch and nobility had said that there could be no good government unless the powers of it were lodged in three branches appointed by the people through different channels, and independent of each other, I think his principle could not have been controverted. As it is he erred in supposing or wishing to make the world believe that this desirable end could only be attained by very exceptionable means. As far as reason can decide on the subject, and the experiment has never been fairly made, I can see no cause to doubt but that all the useful purposes of a monarch and a nobility may be better obtained by an executive officer and a senate properly chosen for limited periods either directly or indirectly by the people.
The business of St. Clair’s campaign is disagreeable both to think and write about. But as it must always be of use to have matters of such consequence placed in difft. points of view: and as if nothing is said about it, it may be taken for granted that the plan and execution were both judicious tho unfortunate I will shortly give you my idea of them.
The plan was materially defective in enlisting the men for so short a period that allowing for accidents, distance &c. it was almost reduced to a certainty that they would not be in the field long enough to effect the object of government. If these things were not foreseen at first, yet after the delays &c. had actually taken place it ought to have struck everyone.

By the delays in the execution all possible chance of success was given up. These delays are attributed to the quarter Master and Contractor. As long as men who are strangers to the country in which they are to act are appointed from motives of friendship &c. the business will have a similar end.
I have a great respect for Genl. St. Clair but his infirmities render him totally unfit for such a command wh. would require a man of the greatest activity both of body and mind.
His movement from fort Jefferson can be justified on no principle whatever. The time of part of the levies was expired; a few days would liberate many more and a very few weeks the whole: he had not twenty days provisions for his army. Thus circumstanced if he had got to the object of his destination unmolested he could not have continued there, but must have immediately returned to fort Jefferson, for the want of provisions and men to establish a garrison there. Enquire into his numbers and you will find that if he had not lost a single man after the levies and the militia were discharged that it would have been impossible with his number of regulars to have garrisoned the three forts and kept up the necessary communications.
Then in marching from fort Jefferson he hazarded all and lost all when he had not the prospect of any one advantage if he had succeeded. Going to the spot would have answered no purpose. Harmer had been there the year before and the Indians had had sufficient notice to move every thing to a place of security.
The detaching the first regiment back from fort Jefferson when they were confessedly the last troops in the army cannot be justified. He was surprised in his camp tho’ he knew the Indians were about him in great numbers, without having made any previous arrangements for their reception or chg. his position for their proper reception after he was attacked. The army was cut off when they were remaining totally passive for the want of proper arrangements.
Great as the misfortune was in itself, it has been much increased by the misconduct of some of the public servants towards the levies.
Their time of service was fixed to six months. At the end of that period they had a right to expect their pay and to be discharged in such a manner as would enable them to return home in safety and comfort. Instead of this some were discharged sixty miles in the enemy’s country witht. a gun to protect themselves to fort Washington, those who were discharged at fort Washington without provisions to bring them to our settlements, the whole of them naked in consequence of having lost their cloathes in the action, and without a shilling of pay.

At the same time that they were discharged in this manner, money was advanced to the regular officers to pay them their bounty if they would reenlist and cloathes carried into the action (where they were all taken) to induce them to do so.
Thus these American soldiers after having faithfully served their time out, were discharged eight hundred miles from home, naked, without the pay which was due to them, and without as much provisions as would carry them to the next inhabitants where they were to depend on charity for a subsistence. The fact is that many have died in consequence of this treatment and that almost all have been obliged to part with their discharges for the most trifling considerations.
What makes it the more distressing is that government has provided in the most proper and liberal manner for their accommodation and discharge. The plan they adopted was wise and generous if it had been carried into execution.
But Mr. Swann who was charged with the necessary money and orders did not arrive at fort Washington until some time in January a day posterior to that on which the last of them had a right to their discharge. How this happened when it was known that they must have been discharged before remains to be accounted for by those who were entrusted with the management of the business.
All that we know is that they have given a deadly blow to the honor of the government, and we fear to all attempts to raise men for their service.
In every communication of this kind I intend what I say for your own information only, or of those to whom you think it may be communicated for the public good.
In a letter to Mr. Randolph soon after St. Clair’s defeat I mentioned what appeared to me to be the only practicable mode of attacking the Indians to advantage. Further reflection and the opinions of those here who are best acquainted with the subject have confirmed me in thinking what was then suggested, was right. If you wish it he will shew you that letter.
Be pleased to say to my sister that we are all well. With the greatest respect and esteem I am Dr. Sir, Yr. most oddt. hum: Servt.
G: Nicholas.
